Citation Nr: 0419071	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  99-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a current rating in excess of 60 percent 
disabling for chronic left hip pain with X-ray evidence of 
widening of femoral neck.

2.  Entitlement to a current rating in excess of 40 percent 
disabling for chronic lower and dorsal back pain status post 
surgery.

3.  Entitlement to a current rating in excess of 60 percent 
disabling for chronic right hip pain with X-ray evidence of 
widening of femoral neck, subtle varous deformity right side 
with findings suggestive of healed past slipped capital 
femoral epiphysis.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

5.  Entitlement to an initial compensable rating for 
tinnitus.

6.  Entitlement to an initial rating in excess of 10 percent 
disabling for hyperkeratoma, right foot sub toe five (claimed 
as plantar callus).

7.  Entitlement to an initial rating in excess of 10 percent 
disabling for hyperkeratoma, left foot sub toe five (claimed 
as plantar callus).

8.  Entitlement to an initial rating in excess of 10 percent 
disabling for chronic right shoulder pain.

9.  Entitlement to an initial rating in excess of 10 percent 
disabling for chronic left shoulder pain.

10.  Entitlement to an initial rating in excess of 10 percent 
disabling for chronic lower and dorsal back pain status post 
surgery prior to September 19, 2002.

11.  Entitlement to an initial rating in excess of 10 percent 
disabling for chronic right hip pain with X-ray evidence of 
widening of femoral neck, subtle varous deformity right side 
with findings suggestive of healed past slipped capital 
femoral epiphysis prior to September 19, 2002.

12.  Entitlement to an initial rating in excess of 10 percent 
disabling for chronic left hip pain with X-ray evidence of 
widening of femoral neck prior to September 19, 2002.

13.  Entitlement to a total disability evaluation for 
individual unemployability (TDIU) prior to September 19, 
2002.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from November 1977 to 
October 1983 and from April 1984 to May 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Montgomery, Alabama.  
In a June 1998 rating decision, the RO granted service 
connection for the veteran's back pain, bilateral shoulder 
problems, bilateral hip problems, assigning 10 percent rating 
for each disability, and denied entitlement to a total 
disability evaluation due to individual unemployability.  In 
an August 1998 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus and 
assigned noncompensable ratings.  In a September 2000 rating 
decision, the RO granted service connection for bilateral 
foot hyperkeratomas and assigned a 10 percent evaluation for 
each foot.

During the pendency of this appeal, the RO in a February 2003 
rating decision granted a 60 percent rating for the right hip 
disability, a 60 percent rating for the left hip disability 
and 40 percent rating for the back disability.  The effective 
date of these ratings was September 19, 2002.  This rating 
decision determined that a combined 100 percent rating was in 
effect as of September 19, 2002, thereby rendering moot the 
TDIU claim as of this date.  The veteran has expressed his 
agreement with the currently assigned evaluations for the 
bilateral hip disabilities, and back disability.  However, he 
has expressed disagreement with the September 19, 2002 
effective date assigned for these increased ratings and 
continues to argue entitlement to TDIU prior to this date.  

The veteran testified before the undersigned VLJ at a hearing 
held at the VA Central Office in Washington, DC in December 
2003.  

Although the above mentioned effective date issues were 
addressed at the December 2003 hearing and described an 
initiated appeal of the effective date for the increased 
ratings, the Board notes that the evaluations of the 
bilateral hip disorders and the back disorder were appealed 
from an initial grant of service connection.  Therefore these 
issues are before the Board in terms of the propriety of a 
staged rating, from the initial effective date forward. See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus the issues 
on appeal have been characterized on the issue page to 
reflect the staged ratings.

The veteran appears to have raised a claim for entitlement to 
service connection for hammertoes as secondary to his service 
connected hyperkeratomas of both feet at the December 2003 
hearing.  This matter is referred to the RO for further 
consideration.

The issues of entitlement to increased initial ratings for 
left hip disorder, right hip disorder and back disorder prior 
to September 19, 2002, as well as the issue of entitlement to 
TDIU prior to September 19, 2002 and the issues of 
entitlement to increased initial ratings for bilateral 
shoulder disorders and bilateral foot disorders are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In March 2003 prior to the promulgation of a decision in 
the appeal, the veteran filed a written withdrawal of his 
appeal of current ratings in excess of 60 percent disabling 
for the right hip disorder, 60 percent disabling for the left 
hip disorder, and 40 percent disabling for the back disorder.

2.  At the July 1998 and September 2002 examinations, the 
veteran's hearing loss disability was productive of no more 
than Level I hearing in both ears. 

3.  Since the time of initial entitlement, the evidence shows 
the veteran to have persistent tinnitus of both ears.


CONCLUSIONS OF LAW

1.  As the veteran withdrew his appeal of current ratings in 
excess of 60 percent disabling for the right hip disorder, 60 
percent disabling for the left hip disorder, and 40 percent 
disabling for the back disorder there is no allegation of 
error of fact or law for the Board to consider with respect 
to these particular claims. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2003), AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss disability have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.85and Diagnostic Code 6100 (1998), 38 C.F.R. § 
4.85 Diagnostic Code 6100 (2003).

3.  The criteria for the assignment of a 10 percent 
disability rating, but not in excess thereof, for tinnitus of 
the bilateral ears have been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1998); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in There has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  A VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, in decisions 
dated in June 1998, August 1998, and September 200, prior to 
the enactment of the VCAA, the RO initially denied the claims 
on appeal.  The veteran was notified, by means of the 
discussion in the August 1998, October 1998 statement of the 
case (SOC) and March 2003 supplemental statement of the case, 
of the applicable law and reasons for the denial of his 
claim.  The veteran was provided VCAA notice in September 
2002 and  June 2003, when the RO advised of the VCAA and of 
the responsibilities of the VA and the claimant are in 
developing the record.  Specifically, the appellant was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to respond in a timely matter to the VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The appellant was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help by getting that evidence.  

There is no indication that the disposition of his claim 
would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the RO obtained service 
medical records, post service VA records, VA examination and 
private medical records.  The veteran testified at a hearing 
before a Veterans Law Judge in December 2003.  There is no 
indication that there are any outstanding medical records or 
other information that are relevant to this appeal.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of his claim on a certain date, approximately 30 
days from the date of the letter.  The RO further advised the 
appellant that if no information and evidence had been 
received within that time, his claim would be decided based 
only on the evidence the RO had previously received and any 
VA examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  This provision is retroactive to November 9, 
2000, the effective date of the VCAA.  The Board concludes 
that VA has met its duty to assist in this matter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant on September 2002 was not given prior to the 
first AOJ adjudications of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and a remand is not in order. See 38 U.S.C.A. § 5103A(b)(3) 
(West 2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

II.  Entitlement to current ratings in excess of 40 percent 
disabling for back, 60 percent for left hip, 60 percent for 
right hip 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2003).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2003).  

A substantive appeal of the initial ratings of 10 percent for 
a back disorder, 10 percent for a left hip disorder and 10 
percent for a right hip disorder was received at the RO on 
January 11, 1999 and was signed and submitted by the veteran.  

While the appeal of these issues remained pending, the RO in 
a February 2003 rating decision granted a 60 percent rating 
for the right hip disorder, a 60 percent rating for the left 
hip disorder, and a 40 percent rating for the back disorder.  
These ratings were effective September 19, 2002.  

On March 3, 2004, the veteran submitted a signed statement 
stating that he agreed with the assignments of a 60 percent 
rating for the right hip disorder, a 60 percent rating for 
the left hip disorder, and a 40 percent rating for the back 
disorder.  However, he continued to disagree with the ratings 
assigned prior to September 19, 2002 for these disorders.

The appellant has withdrawn his appeal of the specific issues 
of entitlement to a current rating in excess of 40 percent 
for the back disorder, 60 percent for the right hip disorder 
and 60 percent for the left hip disorder.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Therefore, the provisions of the Veterans 
Claims Assistance Act (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
the appeals limited to these specific issues and they 
dismissed without prejudice.  Regarding the issues of 
entitlement to increased ratings for the back, right hip and 
left hip prior to September 19, 2002, these remain in 
appellate status and are addressed in the Remand portion of 
this decision.  

III.  Increased Initial Evaluation for Hearing Loss and 
tinnitus.

The RO granted service connection for hearing loss disability 
and tinnitus in an August 1998 rating decision and assigned 
for each disorder.  The RO based this decision on service 
medical records that recorded a gradual loss of hearing while 
in the service.  

A July 1998 VA examination administered shortly after his 
discharge from active duty revealed complaints of decreased 
auditory acuity since 1980 with recent complaints of dull 
pain after cleaning his ears or when he heard a loud noise.  
He reported constant bilateral tinnitus for about the past 8 
to 9 years.  At the time of this examination, it was not 
constant but occurred about 50 to 80 percent of the time.   

The following pure tone thresholds, in decibel were shown on 
the authorized audiological evaluation:



HERTZ



1000
2000
3000
4000
RIGHT
22.5
20
27.5
50
LEFT
20
17.5
22.5
40

The puretone average in the right ear was 30.  The puretone 
average in the left ear was 25.  Speech audiometry, using the 
Maryland CNC word test, revealed speech recognition ability 
of 92 percent in the right ear and of 96 percent in the left 
ear.

The report of the September 2002 VA examination revealed a 
complaint of loss of hearing over the past 10 years.  His 
greatest difficulty was understanding in all listening 
environments.  Tinnitus was present and known to have emerged 
ten years after exposure to artillery fire.  The examiner 
opined that the tinnitus was caused or exacerbated by noise 
exposure in the military.  

On the authorized audiological evaluation in September 2002, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
40
60
LEFT
25
25
30
55

The puretone average in the right ear was 39.  The puretone 
average in the left ear was 34.  Speech audiometry, using the 
Maryland CNC word test, revealed speech recognition ability 
of 100 percent in the right ear and of 100 in the left ear.

At his December 2003 hearing, the veteran testified that he 
now used hearing aids, and described his hearing as "pretty 
good" with the hearing aids.  He testified that he still had 
ringing in his ears and indicated that it doesn't ever go 
away.  He indicated that it sometimes decreased in intensity, 
but was always constant.

A) Analysis for hearing loss

The veteran's hearing loss is evaluated under the provisions 
of 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).  Since the 
initiation of the appeal in 1998, amendments were made to the 
rating criteria used to evaluate the service-connected 
disability at issue.  64 Fed. Reg. 25206-25209 (1999).  The 
amended criteria took effect on June 10, 1999.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  The Board notes that where an increase in a 
service-connected disability is at issue, the present level 
of disability is of primary concern.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003). 

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court of Appeals for 
Veterans Claims has stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby. Bernard v. Brown, 4 
Vet. App. 384, 393 (1993). In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

In this case, the changes do not significantly affect the 
veteran's case since the tables used to rate the disability 
have essentially remained unchanged in substance. Hence, the 
Board will not remand the case to the RO for initial 
consideration of the veteran's entitlement to a higher 
evaluation for this disability under the revised regulatory 
criteria.

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  All benefit of the doubt 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3 
(2003).

Under the old and revised version of 38 C.F.R. § 4.85, 
Diagnostic Code 6100, evaluations for bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability for 
bilateral service- connected defective hearing, the rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essential normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Table VI and Table VII.

On the July 1998 VA audiological examination, the veteran's 
right ear pure tone threshold average was 30 decibels; his 
speech recognition was 92 percent.  Applying these numbers to 
Table VI, this results in a classification of Level I.  His 
average left ear pure tone threshold was 25; his speech 
recognition was 96 percent. Applying these numbers to Table 
VI, this results in a classification of Level I.  

On the VA audiological examination in September 2002, the 
veteran's right ear pure tone threshold average was 39 
decibels; his speech recognition was 100 percent.  Applying 
these numbers to Table VI, this results in a classification 
of Level I.   His average left ear pure tone threshold was 
34; his speech recognition was 100 percent.  Applying these 
numbers to Table VI, this results in a classification of 
Level I.   

Accordingly, the schedular criteria for a compensable rating 
have not been met from the time of initial grant to the 
present.  Moreover, since there are specific requirements in 
terms of pure tone threshold averages and speech reception 
test results for each percentage rating, the assignment of a 
compensable rating utilizing the provisions of 38 C.F.R. § 
4.7 is not appropriate.  Applying these findings to Table 
VII, the veteran's test results clearly fall within the 
parameters for a noncompensable rating. 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, DC 6100.

In this case, it has been noted that the veteran uses hearing 
aids.  During his hearings in May 1998 and June 2003, the 
veteran testified that the use of hearing aids is complicated 
by the increased amplification. Under the prior version of 38 
C.F.R. § 4.86, it is provided that the evaluations derived 
from the schedule are intended to make proper allowance for 
improvement by hearing aids, thus examination to determine 
this improvement is therefore unnecessary.

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

As the preponderance of the evidence is against the veteran's 
claim for a compensable rating, the benefit-of- the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107 (West 2002).  The 
appeal is denied.



B) Analysis of Tinnitus

The evidence reflects that since the time of initial 
entitlement to service connection, the veteran has been found 
to suffer from persistent bilateral tinnitus.  While it was 
said to be present between 50 to 80 percent of the time in 
the July 1998 examination, by the time of the December 2003 
hearing, the tinnitus was described by the veteran as 
constant.  

The Board notes that by regulatory amendment effective June 
10, 1999 changes were made to the schedular criteria for 
evaluating hearing disorders, as set forth at 64 Fed. Reg. 
25202-25210 (1999), codified at 38 C.F.R. §§ 4.85-4.87 
(1999).  Under the old criteria, a 10 percent rating required 
that the tinnitus be persistent as a symptom of head injury, 
concussion or acoustic trauma. 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1999).  The change specifically removed the 
requirement that tinnitus be a symptom of head injury, 
concussion or acoustic trauma and that it be persistent and 
instead provided a 10 percent evaluation for recurrent 
tinnitus. 64 Fed. Reg. 25206, 25210 (May 11, 1999).  
Subsequent to the regulatory changes, a 10 percent evaluation 
is warranted for recurrent tinnitus under DC 6260 (1999).  
Ten percent is the maximum schedular rating provided under 
the old and new criteria.

In Wanner v. Principi, 17 Vet. App. 4 (2003), the Court 
invalidated that part of the criteria for tinnitus under DC 
6260, requiring that tinnitus be a symptom of head injury, 
concussion, or acoustic trauma, in effect prior to June 10, 
1999. 38 C.F.R. § 4.87a, DC 6260 (1998).  Thus, the only 
remaining criterion under the pre-June 10, 1999, standard for 
a 10 percent rating was that there be persistent tinnitus.  
Under the revised DC 6260, which became effective on June 10, 
1999, a 10 percent rating is warranted for recurrent 
tinnitus. 38 C.F.R. § 4.87, DC 6260 (1999). DC 6260 was again 
amended by adding Note 2, effective June 13, 2003, providing 
for only a single evaluation for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head. 
38 C.F.R. § 4.87, DC 6260 (2003).

In VAOGCPREC 2- 2003, the General Counsel of VA considered 
whether DC 6260, as in effect prior to June 10, 1999, and as 
amended as of that date, authorized a single, 10 percent 
rating for tinnitus, regardless of whether tinnitus was 
perceived as unilateral, bilateral, or in the head; or 
whether separate disability ratings for tinnitus in each ear 
may be assigned under that or any other diagnostic code?

The General Counsel held that DC 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent rating for tinnitus regardless of whether 
it was perceived as unilateral, bilateral, or in the head, 
and precluded the assignment of separate ratings for tinnitus 
for each ear under DC 6260 or any other diagnostic code.  The 
General Counsel explained that the 2003 amendment to DC 6260, 
which indicates that only a single 10 percent disability 
rating is authorized for tinnitus, merely restates the law as 
it existed both prior to and after the 1999 amendment.  On 
the basis of the precedent opinion of the VA's General 
Counsel, VAOGCPREC 2-2003, which is binding on the Board 
under 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5, the Board 
determines that a separate, 10 percent rating under DC 6260 
or any other diagnostic code is not assignable for tinnitus 
in each ear under the rating criteria prior to June 10, 1999, 
as amended as of that date, and as amended in 2003.

Upon review of the evidence showing persistent tinnitus since 
the time of initial entitlement, and with application of the 
pertinent laws, the Board finds that the maximum schedular 
evaluation of 10 percent disabling is warranted for the 
veteran's bilateral tinnitus.  

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.




ORDER

The appeal seeking entitlement to a current rating in excess 
of 40 percent for the back disorder has been withdrawn, and 
the appeal is dismissed.

The appeal seeking entitlement to a current rating in excess 
of 60 percent for the right hip disorder has been withdrawn, 
and the appeal is dismissed.

The appeal seeking entitlement to a current rating in excess 
of 60 percent for the left hip disorder has been withdrawn, 
and the appeal is dismissed.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.  

Entitlement to an initial 10 percent evaluation, but not 
higher for bilateral tinnitus is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

The veteran contends that his bilateral shoulder and foot 
disabilities are more severe than currently evaluated.  He 
has also continued to challenge the initial evaluations 
assigned for his left hip disorder, right hip disorder and 
back disorder prior to September 19, 2002.  He also continues 
to appeal the issue of entitlement to TDIU prior to September 
19, 2002.

During the course of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  VCAA 
significantly expanded the VA's duty to notify and duty to 
assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that VA's duty to assist the 
veteran in the development of facts pertinent to his claim 
and to ensure full compliance with due process requirements 
requires a remand in this matter.  

The Board notes that he has yet to be given a duty to assist 
letter in compliance with Quartuccio regarding the issues of 
entitlement to increased initial evaluations assigned for his 
left hip disorder, right hip disorder and back disorder prior 
to September 19, 2002, as well as the issue of entitlement to 
TDIU prior to September 19, 2002.  The duty to assist letters 
that were sent in November 2002 and June 2003 addressed 
issues other than these particular ones on appeal.  Moreover, 
in March 2003, the veteran filed a notice of disagreement to 
the effective date assigned for these issues by the February 
2003 rating decision.  The RO has not provided the veteran a 
statement of the case on this issue.  When a notice of 
disagreement is timely filed, the RO must reexamine the claim 
and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26 (2003) (emphasis added).  
Since a notice of disagreement has been submitted with 
respect to this issue, a statement of the case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Regarding the issues of entitlement to increased initial 
ratings for hyperkeratoma, for the bilateral feet, the most 
recent examination dated in September 2002 was a general 
medical examination that included the feet.  Since that 
examination, the veteran has alleged in his December 2003 
hearing that the feet have worsened.  He also has submitted 
records showing medical treatment for his feet since the 
examination.  Moreover, the veteran has alleged his service 
connected foot disorder, classified as hyperkeratoma has 
caused problems such as hammertoes.  A VA examination is 
necessary to ascertain the current nature and extent of his 
foot disability.  

Regarding the right and left shoulder disorders, the Board 
notes that the September 2002 VA examination took note of the 
veteran's complaints of pain on motion.  However on physical 
examination, the examiner did not address at what point, if 
any the veteran's ranges of motion resulted in pain.  When 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range-of-motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board finds that the 
medical examinations of record do not sufficiently address 
pain, limitation, and functional loss.  The Court has held 
that where the evidence does not adequately evaluate the 
current state of the condition, VA must provide a new 
examination. Olsen v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
The Court has further held that diagnostic codes predicated 
upon limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59. DeLuca, 
supra.  

Furthermore, the veteran alleged in his September 2003 
hearing testimony that subsequent to the September 2002 VA 
examination he has persisted with right arm problems, such as 
pain and numbness, and that he was now wearing a brace on 
that arm.  Regarding both shoulders, he indicated that both 
shoulders had more problems in the winter.  He also testified 
that he has received treatment for his shoulders and his feet 
on a quarterly basis through 2003. 

In view of the foregoing, this case is remanded for the 
following:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should obtain copies of 
the complete VA medical records showing 
treatment for the veteran's feet and 
bilateral shoulders from December 2002 up 
to the present.  If such medical evidence 
is not available, that fact should be 
entered in the claims file.

3.  After completion of the above, the 
VBA AMC should schedule the veteran for a 
VA examination to determine the nature 
and severity of his service connected 
right and left shoulder disabilities.  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.  The examiner should 
also address movement, instability, 
dislocation, active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected right and 
left shoulder disorders, in particular 
limited movement due to pain, weakened 
movement, excess fatigability, and 
incoordination upon use.  The examiner 
should address whether either shoulder 
has recurrent dislocations, and if so, 
the frequency of such. 
The examiner should discuss whether the 
veteran's symptoms more closely resemble 
an impairment of the clavicle or scapula 
with loose movement or malunion of the 
humerus with moderate deformity.  

4.  After the completion of numbers 1 and 
2 above, schedule the veteran for a VA 
podiatry examination to determine the 
nature and extent of his bilateral foot 
disorder. The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  The examiner should provide 
an opinion as to the severity of the 
disabilities caused by the service- 
connected hyperkeratomas of both feet.  
The examiner should also address whether 
the veteran's service- connected 
hyperkeratoma of both feet result in any 
additional foot disorders, to include 
hammertoes.   

5.  The VBA AMC must issue the veteran a 
statement of the case on the issues of an 
earlier effective date for his left hip 
disorder, right hip disorder, back 
disorder, and entitlement to TDIU prior 
to September 19, 2002.  The VBA AMC 
should advise the veteran of the need to 
timely file a substantive appeal to 
perfect appellate review.  

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



